DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed August 2, 2021 have been entered into the file. Currently, claims 1-3, 6-14, and 18-22 are amended; claims 4-5 and 16-17 are cancelled; and claims 14-15 are withdrawn, resulting in claims 1-3, 6-13 and 18-22 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to recite the limitation “individual organic particles not in aggregate form” in line 9. The instant specification does not describe the form of the particles, be it individual or aggregate. Individual particles are never mentioned and aggregate particles are only mentioned at the top of page 2 with respect to the prior art WO 2012/106295, not the instant invention. As such, the form of the particles was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 2-3, 6-13, and 18-22 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-13, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalouch (US 2011/0247839)1,2  in view of Sako (US 2013/0305697)1,3 with supporting evidence provided by Dyrboel (WO 00/17121)1,2 or, in the alternative, under 35 U.S.C. 103 as obvious over Lalouch (US 2011/0247839)1,2 in view of Sako (US 2013/0305697)1,3 and Dyrboel (WO 00/17121)1,2.
With respect to claim 1, Lalouch teaches inorganic fibers 3 blended with inorganic particulate additive 21 (paragraph [0015]) that are gravity-laid to form a fiber mat 6 (paragraph [0016]). The fiber mat and the resulting consolidated gravity laid fiber web (mounting member) has a generally uniform composition (the inorganic particles are distributed throughout most of the mounting member
Lalouch teaches the claimed invention above but does not expressly teach that the average diameter is a DV 50 average diameter or that it is measured according to DIN ISO 13320. It is reasonable to presume that the DV 50 average diameter and the particle average diameter measured by DIN ISO 13320 is inherent to Lalouch. Support for said presumption is found in that Lalouch teaches a wide range of average particle diameters which substantially overlaps with instant claim 1, with the preferred average particle diameter range being encompassed by the range claimed in claim 1. It is not expected that average particle size would change drastically based on the method of measurement. Furthermore, Lalouch does not teach that the particle size is a distribution, therefore it is reasonable to presume the particles disclosed in Lalouch are approximately the same size. Additionally, Dyrboel teaches that the particle size medium diameter (d50) is commonly used by suppliers to denote average particle size (Dyrboel; page 7, lines 30-36). In this case, the DV 50 diameter would be approximately equal to the average diameter, however if not the DV 50 diameter would fall within the range disclosed by Lalouch which is fully encompassed by the range in claim 1. Therefore it is expected the particles of Lalouch when the DV 50 particle diameter is measured by DIN ISO 13320 still reads on claim 1.
Lalouch is silent as to a pollution control device comprising a casing and a pollution control element disposed in the casing and the mounting member wrapping around the pollution control element and disposed between the pollution control element and the casing.
Sako teaches a mounting member of a pollution control element such as a catalyst carrier or filter element (paragraph [0001]). The pollution control device provides a casing, a pollution control element installed in the casing, and the aforementioned mounting member provided between the casing and the pollution control element (paragraph [0008]). The mounting member is wrapped around the pollution control element and placed in the casing (paragraph [0009]). The mounting member provides a mat made of inorganic fiber material impregnated with an aggregated substance containing an organic binder and inorganic fine particles (paragraph [0016]). Both the organic binder and the inorganic fine particles are dispersed into the entire mat (paragraph [0016]). The average diameter of the aggregated substance is approximately 1 micron (1,000 nm) or higher and approximately 30 microns (30,000 nm) or less, such that the aggregate will remain in the mat and be uniformly dispersed (paragraph [0049]). Sako further teaches the inorganic particles include particles made from at least one type of material selected from the group consisting of metal oxides, nitrides, carbides, and composite materials thereof (paragraph [0018]).
Since both Lalouch and Sako teach inorganic fiber mats comprising inorganic articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fiber mat of Lalouch as a mounting member wrapped around a pollution control element in a casing because Lalouch teaches the inorganic mat has a wide variety of applications, especially those involving resistance to elevated temperature (Lalouch; 

In the instance where the average particle size of Lalouch in view of Sako and the claimed DV 50 particle size are not found to be the same, then it would have been obvious to modify the particle size of Lalouch in view of Sako based on the teachings of Dyrboel. Dyrboel teaches thermal insulation products comprising air-laid man-made vitreous fibers (MMVF) throughout which a particulate additive is distributed substantially homogeneously (page 3, lines 23-30). The additive is selected from the group consisting of silicon, aluminum, mica, silica, titania, and mixtures thereof (page 3, lines 23-30). The best results are generally obtained when the average particle size is between about 0.5 and 10 microns (500-10,000 nm), preferably about 1 to 3 or 4 microns (1000 to 3000 or 4000 nm) (page 8, lines 7-11). The average particle size in Dyrboel is the volume median diameter, often described as d50 (page 7, lines 30-32). The use of finer particles allows the use of conventional centrifugal distribution or via spray nozzle which are simple and convenient and provide uniform and homogeneous distribution of the additive (page 13, lines 19-35).
Since both Lalouch in view of Sako and Dyrboel teach inorganic mats comprising inorganic fibers and inorganic particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particles of Lalouch to have a volume median diameter (d50
Lalouch in view of Sako and Dyrboel teaches the claimed invention above but does not expressly teach that the diameter is measured according to DIN ISO 13320. It is reasonable to presume that the particle average diameter measured by DIN ISO 13320 is inherent to Lalouch in view of Dyrboel. Support for said presumption is found in that Lalouch in view of Dyrboel teaches a range of average particle diameters (DV 50) which is encompassed by the range claimed in claim 1. It is not expected that average particle size would change drastically based on the method of measurement. Therefore it is expected the particles of Lalouch in view of Dyrboel when the DV 50 particle diameter is measured by DIN ISO 13320 still reads on claim 1.	

With respect to claim 2, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above. Lalouch further teaches inorganic fibers usable in the invention include ceramic fibers, glass fibers, and polycrystalline inorganic fibers such as aluminoborosilicate (boron fibers) (paragraphs [0042] and [0045]).

With respect to claim 3, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above. Lalouch further teaches the fiber mat is consolidated by needle-punching (paragraph [0024]).

With respect to claim 6, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above. Lalouch further teaches an organic binder may be used in an amount less than about 20%, 10%, 5%, 2%, 1%, or 0.5% by weight, based on the total weight of the inorganic web (paragraph [0029]). The amount of organic binder may be at least 0.2%, 0.5%, or 1.0% (paragraph [0029]).

With respect to claims 7-8, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above. The limitation “wherein the inorganic particles get impregnated through the mat by using a water based slurry containing the inorganic particles” and “wherein the slurry contains at least 80 wt. % water” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Lalouch  in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel discloses the structure of claim 1 above. Lalouch further teaches the process may include a fluid spray system that sprays fluid onto the fibers before they are introduced into the forming chamber, where the fluid may comprise the inorganic particulate additive (paragraph [0015]). The fluid may comprise water (paragraph [0015]).

With respect to claim 9, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 7 above. The limitation “wherein the slurry contains an organic binder” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless 
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel discloses the structure of claim 1 above. Lalouch further teaches the process may include a fluid spray system that sprays fluid onto the fibers before they are introduced into the forming chamber, where the fluid may comprise the inorganic particulate additive (paragraph [0015]). The fluid may comprise water and a solution, dispersion, latex, etc. comprising one or more binders (paragraph [0015]). Lalouch further teaches the fiber mat may be consolidated by a bonding process which may use an organic binder (paragraph [0026]).

With respect to claim 10, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 9 above. Lalouch further teaches organic binders include polyvinyl alcohol, acrylic acid (acrylate), acrylonitrile, methacrylic acid (methacrylate), bisphenol-type epoxy resins, novolac-type epoxy resins, polyamides, and polyesters (paragraphs [0027]-[0028]).

With respect to claims 11 and 18, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above.
Lalouch is silent as to the concentration of inorganic particles within the mounting member being between 0.5 and 5 wt%, particularly between 1.0 and 2.5 wt%.
Sako teaches the content of the inorganic particles in the mounting member is preferably 10 mass% or less, and more preferably 5 mass% or less, based on the total mass of the mounting member (paragraph [0041]). If more than 20 mass% of particles are added to the mounting member, there will be a tendency for the necessary amount of organic binder to increase (paragraph [0041]). On the other hand, if the content of inorganic particles is less than 0.1 mass%, maintaining the contact pressure will be insufficient (paragraph [0041]).
The mass% of inorganic particle range of Sako substantially overlaps the claimed range in the instant claims 11 and 18. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sako, because overlapping ranges have been held to establish prima facie obviousness.
Since both Lalouch and Sako teach inorganic fiber mats comprising inorganic articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Lalouch to include less than 5 mass% inorganic particles in order to provide a nonwoven that uses a lower amount of organic binder while maintaining sufficient contact pressure.

With respect to claims 12 and 19-20, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claims 1, 11, and 18 above. Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches the claimed invention above but does not expressly teach the fiber web (mounting member) has a maximum reduction of the mount density of 3% caused by elongation of the mounting member during stuffing at a 3. It is reasonable to presume that the maximum reduction in mount density is inherent to Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel.
Support for said presumption is found in that Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the structure of the mounting member claimed in claims 1-5 and 7-10, as described above. Additionally, the instant specification states that it has been found that when the size of the particles are within the claimed range, improved elongation during mounting the pollution control device while still showing sufficient retaining forces is provided (instant specification; page 3, lines 18-25). Since Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches a preferred diameter range within the claimed range (see the rejection of claim 1 above), the fiber web (mounting member) of Lalouch is therefore expected to have the same maximum reduction of mount density as the claimed invention.

With respect to claim 13, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claim 1 above. Lalouch further teaches in some embodiments the inorganic particulate additives may comprise one or more intumescent additives (paragraph [0061]).

With respect to claims 21-22, Lalouch in view of Sako or, in the alternative, Lalouch in view of Sako and Dyrboel teaches all the limitations of claims 19 and 20 above. Lalouch further teaches the fiber mat is consolidated by needle-punching (paragraph [0024]). . Lalouch also teaches an organic binder may be used in an amount less than about 20%, 10%, 5%, 2%, 1%, or 0.5% by weight, based on the total weight of the inorganic web (paragraph [0029]). The amount of organic binder may be at least 0.2%, 0.5%, or 1.0% (paragraph [0029]).
	
	
Response to Arguments
Response – Claim Rejections 35 USC §112
The rejection of claims 21-22 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are overcome by Applicants amendments to the claims in the response filed August 2, 2021.

Response – Claim Rejections 35 USC §102/103, and 103
The rejections of:
claims 1-3, 6-12 and 18-22 under 35 U.S.C. 103 as being unpatentable over Sako (US 2013/0305697) with supporting evidence provided by Dyrboel (WO 00/17121) or, in the alternative, in view of Dyrboel (WO 00/17121) and
claim 13 under 35 U.S.C. 103 as being unpatentable over Sako (US 2013/0305697) or, in the alternative, Sako (US 2013/0305697) in view of Dyrboel (WO 00/17121) as applied to claim 1 above, and further in view of Beauharnois (US 8071040)
have been withdrawn in light of the amendments to the claims filed August 2, 2021.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Lelouch and Dyrboel not teaching the new claim amendments, specifically the newly added structural feature of a pollution control device comprising a casing, a pollution control element disposed in the casing, and a mounting member wrapped around the pollution control element and disposed between the pollution control element and the casing. The newly added reference Sako (US 2013/0305697) is used in combination with Lelouch and Dyrboel to address the newly added limitations. The Applicant's 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Cited in IDS as WO 2012/106295